ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-084, concluding that JOHN G. MENNIE of OCEAN, who was admitted to the bar of this State in 1986,- should be reprimanded for violating RPC 7.1(a)(1) (making false or misleading communications about a lawyer, the lawyer’s services or any matter in which the lawyer has or seeks a professional involvement) and RPC 7.1(a)(2) (making false or misleading communications likely to create an unjustified expectation about, results the lawyer can achieve), and said JOHN G. MENNIE having been ordered to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that JOHN G. MENNIE is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*336ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.